DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15, 17, 18, 20, 22 and 23 of US Application No. 16/104,301 are currently pending and have been examined.  Applicant amended claims 15, 22 and 23 and cancelled claim 21.  
Claims 15, 17, 18, 20, 22 and 23 are allowed. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 09 October 2013, with respect to the rejection of claims 1-19 pursuant to 35 USC § 103 have been fully considered and are persuasive. The instant rejections are withdrawn. 

Allowable Subject Matter
Claims 15, 17, 18, 20, 22 and 23 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Okamura et al. (US 2015/0375740 A1, “Okamura”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Okamura, discloses a parking support device having a calculation unit that calculates a speed pattern, an acceleration recognition unit that recognizes driver-requested acceleration, a parking support control unit that performs parking support control in a target parking position based on the speed pattern, and a determination unit that determines whether a host vehicle V can stop in the target parking position at a set deceleration. When the driver-requested acceleration is recognized during the control and exceeds 

With respect to independent claim 15, Okamura taken either individually or in combination with other prior art of record fails to teach or suggest wherein in a case of ending movement of the motor vehicle in the travel direction of an engaged driving gear after the predefined target position is reached, the motor vehicle is controlled to roll opposite to the travel direction of the engaged driving gear toward the predefined target position, or in a case of ending the movement of the motor vehicle in the travel direction of the engaged driving gear before the predefined target position is reached, the motor vehicle is controlled to roll in the travel direction of the engaged driving gear toward the predefined target position.

With respect to independent claim 22, Okamura taken either individually or in combination with other prior art of record fails to teach or suggest wherein in a case of ending movement of the motor vehicle in the travel direction of an engaged driving gear after the predefined target position is reached, the motor vehicle is controlled to roll opposite to the travel direction of the engaged driving gear toward the predefined target position, and in a case of ending the movement of the motor vehicle in the travel direction of the engaged driving gear before the predefined target position is reached, the motor vehicle is controlled to roll in the travel direction of the engaged driving gear toward the predefined target position.

With respect to independent claim 23, Okamura taken either individually or in combination with other prior art of record fails to teach or suggest simulating a virtual ground contour as a ramp acting on one or more wheels of a vehicle axle of the motor vehicle during the positioning; and influencing manual longitudinal control of the motor vehicle during the positioning of the motor vehicle by influencing longitudinal movement of the motor vehicle at least for certain relative positions, as a function of the 

Claims 17, 18 and 20 are allowed because they depend from an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668